
	
		I
		111th CONGRESS
		2d Session
		H. R. 4804
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Ms. Kosmas (for
			 herself, Mr. Posey,
			 Ms. Jackson Lee of Texas,
			 Ms. Wasserman Schultz,
			 Mr. LaTourette,
			 Ms. Corrine Brown of Florida,
			 Mr. Grayson,
			 Ms. Castor of Florida,
			 Mr. Melancon,
			 Mr. Putnam,
			 Mr. Klein of Florida,
			 Mr. Mica, Mr. Costa, Ms.
			 Pingree of Maine, and Mr.
			 Teague) introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To reauthorize the National Aeronautics and Space
		  Administration Human Space Flight Activities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Human Space Flight Capability Assurance and Enhancement
			 Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of human space flight policy.
					Sec. 4. Space Shuttle Operations.
					Sec. 5. International Space Station operations.
					Sec. 6. International Space Station management and
				utilization.
					Sec. 7. Transportation systems development.
					Sec. 8. Definitions.
					Sec. 9. Authorization of appropriations.
					Sec. 10. Application with other laws.
				
			2.FindingsThe Congress finds the following:
			(1)The United States
			 Human Space Flight program has, since the first Mercury flight on May 5, 1961,
			 has been a source of pride and inspiration for the Nation.
			(2)The extraordinary
			 challenges of achieving access to space both motivated and accelerated the
			 development of technologies and industrial capabilities that have had
			 widespread applications which have contributed to the technological excellence
			 of the United States.
			(3)It is essential to
			 the economic well-being of the Nation that the aerospace industrial capacity,
			 highly skilled workforce, and embedded expertise remain engaged in demanding,
			 challenging, and exciting efforts that ensure United States leadership in space
			 exploration and related activities.
			(4)The completion of
			 the International Space Station, the ability to sustain a crew of at least 6
			 members, and the ability to conduct unique microgravity research that can only
			 be accomplished in the space environment, provides an opportunity for
			 scientific and technological advancement that must be immediately and fully
			 exploited.
			(5)The designation of
			 the U.S. Segment of the International Space Station as a National Laboratory,
			 as provided in section 507 of the National Aeronautics and Space Administration
			 Authorization Act of 2005 (42 U.S.C. 16767) and as further provided in subtitle
			 A of title VI of the National Aeronautics and Space Administration
			 Authorization Act of 2008 (42 U.S.C. 17751 through 17753), provides an
			 opportunity for multiple United States Government agencies, university-based
			 researchers, commercial research organizations, and others to utilize the
			 unique environment of microgravity for fundamental scientific research and
			 potential commercial developments.
			(6)In order to assure
			 the full and complete utilization of the International Space Station, including
			 the ability to sustain the systems and physical infrastructure of the vehicle,
			 effective and timely transportation systems are required, which must be able to
			 deliver the full range of logistics, support, and maintenance items which may
			 be necessary through the year 2020.
			(7)For some potential
			 replacement elements necessary for Space Station sustainability, the Space
			 Shuttle represents the only vehicle, existing or planned, capable of carrying
			 those elements to the International Space Station in the near term.
			(8)In order to ensure
			 effective utilization of Space Station research facilities, the capability for
			 returning processed experiment samples and research-related equipment to Earth
			 is essential.
			(9)The maintenance of
			 human exploration goals, such as a return to the Moon, a voyage to Mars, or
			 other celestial bodies or locations is essential for providing the necessary
			 long-term focus and programmatic robustness of the United States civilian space
			 program.
			(10)The United States
			 must develop, as rapidly as possible, replacement vehicles capable of providing
			 both human and cargo launch capability to low-Earth orbit and, by expansion or
			 modification of core design features, capable of delivering large payloads into
			 low-Earth orbit or to destinations beyond low-Earth orbit.
			(11)While commercial
			 transportation systems may contribute valuable services, it is in the United
			 States national interest to maintain a Government-operated space transportation
			 system for crew and cargo delivery to low-Earth orbit and beyond.
			3.Statement of
			 human space flight policy
			(a)Use of Non-U.S.
			 Human Space Flight Transportation CapacityIt is the policy of
			 the United States that reliance upon and use of non-United States human space
			 flight capability shall only be undertaken as a temporary contingency in
			 circumstances where no United States-owned and operated human space flight
			 capability is available, operational, and certified for flight by appropriate
			 Federal agencies.
			(b)U.S. Human Space
			 Flight CapacityThe Congress reaffirms the policy stated in
			 section 501(a) of the National Aeronautics and Space Administration
			 Authorization Act of 2005 (42 U.S.C. 16761(a)), that the United States shall
			 maintain an uninterrupted capability for human space flight and operations in
			 low-Earth orbit, and beyond, as an essential instrument of national security
			 and the ability to ensure continued United States participation and leadership
			 in the exploration and utilization of space.
			4.Space Shuttle
			 Operations
			(a)Retention of
			 Space Shuttle Operations Capability
				(1)In
			 generalThe Administrator shall take all necessary steps to
			 ensure that all Space Shuttle Program activities and operations are able to
			 continue, or to be resumed, including flight operations and support, pending
			 the completion of the reviews, requirements, and reports of this
			 section.
				(2)Current shuttle
			 manifest flight assuranceThe Administrator shall take all steps
			 necessary to ensure shuttle launch capability through fiscal year 2011 to
			 enable launch, at a minimum, of all payloads manifested as of February 28,
			 2010. In fulfillment of this requirement, the Administrator is prohibited from
			 terminating any contractor support which will endanger or inhibit the launching
			 of shuttle payloads manifested as of February 28, 2010, should launches be
			 required after the first quarter of fiscal year 2011.
				(b)Certification of
			 Space Shuttle Systems; Validation of Flight Readiness Determination
			 ProceduresNo later than 30 days after the date of enactment of
			 this Act the Administrator shall ask the National Academies of Science to
			 appoint a Flight Certification Review Committee, consisting of 5 individuals
			 with appropriate engineering expertise and experience in certification of space
			 flight vehicle hardware, systems, and equipment testing and validation
			 procedures, to review space shuttle certification activities undertaken or
			 initiated after February, 2003. The Committee shall provide an assessment
			 regarding the adequacy of those validation procedures in assuring vehicle
			 durability, flight worthiness, and sustainability for continued operations
			 through a period of up to 5 years beyond the space shuttle flight manifest
			 planned as of February, 2010. The Committee shall take into account current and
			 historical trends in anomaly detection and resolution within major components
			 of the space shuttle systems.
			(c)Completion of
			 Certification Review and Reporting RequirementThe Committee
			 appointed under subsection (b) shall complete its task within 90 days of its
			 appointment and shall provide its findings and determinations concurrently to
			 the Administrator and to the committees of jurisdiction no later than 120 days
			 after the date of enactment of this Act.
			(d)Space Shuttle
			 Capability RetentionNotwithstanding any other provision of law,
			 to the extent practicable NASA shall operate the Space Shuttle Program at a
			 flight rate of no more than 2 missions in any consecutive 12-month period
			 beginning during the fiscal years for which appropriations are authorized under
			 section 9 of this Act.
			(e)Existing
			 Hardware ComponentsThe Administrator shall ensure that hardware
			 components in existence as of March, 2010, remain available for use in
			 connection with any additional flights required under subsection (g)(2) beyond
			 those on the current flight manifest schedule.
			(f)Prohibition of
			 Scheduled TerminationThe Administrator may not terminate the
			 Space Shuttle Program as of a scheduled date certain.
			(g)Termination
			 ConditionsTermination of space shuttle missions operations shall
			 be contingent upon—
				(1)completion of the
			 space shuttle flights planned as of February 28, 2010;
				(2)delivery of
			 remaining manufactured orbital replacement units, research instrumentation, and
			 other maintenance materials and equipment originally scheduled for delivery to
			 the International Space Station in the flight manifest schedule prepared no
			 later than November, 2005, and which are identified in the review required by
			 section 5(b)(2) and deemed essential for maintenance and support of the
			 International Space Station through the end of fiscal year 2020, and which
			 require the payload capability of the space shuttle Orbiter for delivery to the
			 International Space Station; and
				(3)a
			 determination by the President that termination of space shuttle missions in
			 support of International Space Station operations—
					(A)is consistent with
			 paragraph (2) of this subsection, and any other provision of this Act regarding
			 the provision of human space flight capabilities; and
					(B)will not cause a
			 degradation of the equipment, logistics, cargo up-mass and down-mass delivery
			 capability necessary to provide full utilization of international space station
			 science and research capabilities for both United States National Laboratory
			 and International Partner scientific research and experimentation which the
			 United States is obligated by international agreement to provide.
					(h)Additional
			 Determination RequirementsThe President shall include in such a
			 determination a detailed description of alternate means for the provision of
			 necessary support for the conduct of full utilization of the International
			 Space Station for research and development in science, engineering, and
			 technological development, the scheduled availability of such alternative means
			 of support, and such materials as may be necessary to justify the
			 determination.
			(i)Notice to
			 CongressThe President shall provide any determination under this
			 section to the committees of jurisdiction, which shall review such
			 determination and consider whether to recommend legislative action to establish
			 further conditions for termination of space shuttle operations.
			(j)TerminationThe
			 Administrator may not take steps to terminate the Space Shuttle Program before
			 the later of—
				(1)the date that is
			 60 legislative days after receipt of the determination by the Congress;
			 or
				(2)the date on which
			 the Congress has taken final action with respect to any bill reported by a
			 committee of jurisdiction pursuant to subsection (i).
				(k)Decommissioning
			 of Orbiter Vehicles
				(1)In
			 generalUpon the termination of the Space Shuttle Program as
			 provided in this section, the Administrator shall assume responsibility for
			 decommissioning the remaining Orbiter vehicles according to established safety
			 and historic preservation procedures prior to their designation as surplus
			 Government property. The remaining Orbiter vehicles shall be made available and
			 located for display and maintenance by a competitive procedure established
			 pursuant to the disposition plan developed under section 613(a) of the National
			 Aeronautics and Space Administration Authorization Act of 2008 (42 U.S.C.
			 17761(a)), with priority consideration given to eligible applicants meeting all
			 conditions of that plan which would provide for the location, display, and
			 maintenance of one Orbiter at or near the Johnson Space Center, in Houston,
			 Texas, and one Orbiter at or near the Kennedy Space Center near Titusville,
			 Florida.
				(2)Display and
			 maintenanceThe Orbiter vehicles made available under paragraph
			 (1) shall be displayed and maintained through agreements and procedures
			 established pursuant to section 613(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2008 (42 U.S.C. 17761(a)). NASA shall be
			 responsible for the costs of safely decommissioning, transporting, and
			 re-assembling the Orbiter vehicle for display.
				(3)Authorization of
			 appropriationsThere are authorized to be appropriated to NASA
			 such sums as may be necessary to carry out this subsection.
				(l)Preservation of
			 Vehicle and Systems Design and Engineering DataThe Administrator
			 shall immediately take all necessary steps to ensure the collection and
			 preservation of space shuttle structures, systems, and infrastructure design,
			 manufacturing, testing, and maintenance data for historical archival purposes
			 and for possible use as technical resource material and programmatic lessons
			 learned and technical interchange applicability for future space vehicle design
			 and operations.
			5.International
			 Space Station operations
			(a)Policy
			 StatementIt shall be the policy of the United States, in
			 consultation with its International Partners in the International Space Station
			 Program, to support full and complete utilization of the Space Station through
			 at least the year 2020.
			(b)Maintenance of
			 U.S. Segment
				(1)In
			 generalThe Administrator shall take all steps necessary to
			 ensure the safe and effective operations, maintenance, and maximum utilization
			 of the United States Segment of the International Space Station through fiscal
			 year 2020.
				(2)Vehicle and
			 component reviewIn carrying out paragraph (1), the Administrator
			 shall, immediately upon enactment of this Act, conduct an in-depth assessment
			 of all essential modules, operational systems and components, structural
			 elements, and permanent scientific equipment on board or planned for delivery
			 and installation aboard the International Space Station, including both United
			 States and international partner elements, to determine anticipated spare or
			 replacement requirements to ensure complete, effective, and safe function and
			 full scientific utilization of the ISS. The Administrator shall enable the
			 Comptroller General to monitor and, as appropriate, participate in the review
			 required by this paragraph in such a way as to enable the Comptroller General
			 to provide an independent assessment of the review to the committees of
			 jurisdiction.
				(3)Reporting
			 requirementsNo later than 90 days after the date of enactment of
			 this Act the Administrator shall provide the completed assessment to the
			 committees of jurisdiction. The results of the required assessment shall
			 include, at minimum, the following:
					(A)The identification
			 of spare or replacement elements and parts currently produced, in inventory, or
			 on order, and the state of readiness and schedule for delivery to the ISS,
			 including the planned transportation means for such delivery. Each element
			 identified shall include a description of its location, function, criticality
			 for system integrity, and specifications regarding size, weight, and necessary
			 configuration for launch and delivery.
					(B)The identification
			 of anticipated requirements for spare or replacement elements not currently in
			 inventory or on order, a description of their location, function, criticality
			 for system integrity, the anticipated cost and schedule for design,
			 procurement, manufacture and delivery, and specifications regarding size,
			 weight, and necessary configuration for launch and delivery, including
			 available launch vehicles capable of transportation of such items to the
			 International Space Station.
					(c)Research
			 Facilities and CapabilitiesUtilization of research facilities
			 and capabilities aboard the International Space Station other than
			 exploration-related research and technology development activities, and
			 associated ground support and logistics, shall be planned, managed, and
			 supported by the organizations described in section 6.
			6.International
			 Space Station management and utilization
			(a)Establishment of
			 Office of Responsibility for United States Space Station National
			 LaboratoryThe Administrator shall establish responsibility for
			 the International Space Station United States National Laboratory within the
			 Space Operations Mission Directorate, ISS Program Office at NASA Headquarters,
			 or any successor entity within NASA. The head of the Office shall be an
			 official, designated by the Administrator, who shall serve as a Deputy
			 Associate Administrator for International Space Station, or at an equivalent
			 rank, and to whom responsibility shall be delegated for, at a minimum, the
			 conduct of ISS operations, maintenance and utilization by both NASA and
			 non-NASA organizations. The Officer shall serve as the formal liaison to the
			 organization specified in subsection (b).
			(b)Establishment of
			 National Laboratory Management EntityThe Administrator shall
			 execute an agreement with a cooperative organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation
			 under section 501(a) of such Code to manage the activities of the ISS United
			 States National Laboratory. The organization shall be designed specifically for
			 the unique purpose of developing and implementing research and development
			 projects utilizing the International Space Station U.S. Segment, and to be
			 engaged exclusively in this enterprise without other organizational objectives
			 or responsibilities on behalf of the organization or any parent entity. The
			 head of the office established by subsection (a) is responsible for liaison and
			 management of the agreement. The Administrator shall delegate, at a minimum,
			 the following responsibilities to the organization, which shall carry out its
			 responsibilities in cooperation and consultation with the head of the office
			 established by subsection (a):
				(1)Planning and
			 coordinating the ISS National Laboratory research activities.
				(2)Development and
			 implementation of guidelines, selection criteria, and flight support
			 requirements for non-NASA scientific utilization of International Space Station
			 research capabilities and facilities available in United States-owned modules
			 or in partner-owned facilities allocated to United States utilization by
			 international agreement.
				(3)Interaction with
			 and support of the International Space Station National Laboratory Advisory
			 Committee, established under section 602 of the National Aeronautics and Space
			 Administration Authorization Act of 2008 (42 U.S.C. 17752), and the review and
			 implementation of recommendations provided by that Committee under the terms of
			 the enabling legislation and subsequent organizational documents, negotiation,
			 approval, and implementation of memoranda of understanding, Space Act
			 Agreements, or other authorized cooperative mechanisms, with non-NASA United
			 States Government entities, academic institutions or consortia, and commercial
			 entities, leading to utilization of the United States International Space
			 Station National Laboratory facilities.
				(4)Coordination of
			 transportation requirements in support of the United States International Space
			 Station National Laboratory facilities, including provisions for delivery of
			 instrumentation, logistics support, and related experiment materials, and
			 provisions for return to Earth of collected samples, materials, and scientific
			 instruments in need of replacement or upgrade.
				(5)Cooperation with
			 NASA, other Federal Agencies, States, or commercial entities in ensuring the
			 enhancement and sustained operations of non-exploration-related space-station
			 research payload ground support facilities, including the Space Life Sciences
			 Laboratory, Space Station Processing Facility and Payload Operations Control
			 Center and any other ground facilities critical to the utilization of the
			 International Space Station.
				(6)Development and
			 implementation of scientific outreach and education activities designed to
			 ensure effective utilization of International Space Station research
			 capabilities, through such instruments as memoranda of understanding, Space Act
			 Agreements executed by NASA, or other cooperative agreements, and through the
			 conduct of scientific assemblies, conferences, etc., for presentation of
			 research findings, methods and mechanisms for dissemination of non-restricted
			 research findings, and development of educational programs, course supplements,
			 interaction with educational programs at all grade levels, including
			 student-focused research opportunities for conduct of research in the United
			 States International Space Station National Laboratory managed
			 facilities.
				(c)Research
			 Facilities allocation and Integration of Research Payloads
				(1)Allocation of
			 ISS Research FacilitiesBeginning as soon as practicable after
			 the date of enactment of this Act, United States International Space Station
			 National Laboratory managed experiments shall be guaranteed access to, and
			 utilization of, 50 percent of the United States research facilities allocation
			 and requisite crew time through fiscal year 2014. Beginning with fiscal year
			 2015, the percentage allocation shall increase by an additional 10 percent per
			 year through fiscal year 2020.
				(2)Additional
			 research capabilityIf the head of the ISS Program Office
			 determines that there are NASA research plans that would require research
			 capability beyond the percentage allocation under paragraph (1), those research
			 plans shall be prepared in the form of requested research opportunities
			 submitted to the established process for consideration of proposed research
			 within the allocations and capabilities of the International Space Station
			 National Laboratory, as provided in paragraph (1). These research proposals may
			 include the establishment of partnerships with non-NASA institutions eligible
			 to propose research to be conducted within National Laboratory-allocated
			 research facilities. Until fiscal year 2020, the head of the Office may grant
			 exceptions to this requirement if the proposed experiment is deemed essential
			 for purposes of preparing for exploration beyond low-Earth orbit, as determined
			 by joint agreement between the organization described in subsection (a) and the
			 head of the office established under subsection (b).
				(3)Research
			 priorities and enhanced facilitiesThe organization described in
			 subsection (b) and the head of the office established under subsection (a)
			 shall take into account recommendations of the National Academies of Science
			 Decadal Survey on Life and Microgravity Sciences in establishing research
			 priorities and in developing proposed enhancements of research facilities and
			 opportunities.
				(4)Research payload
			 responsibilityNASA shall retain its roles and responsibilities
			 in providing research payload transportation integration and operations
			 processes essential to ensure safe and effective flight readiness and vehicle
			 integration of research facilities and activities approved and prioritized by
			 the organization described in subsection (b) and the head of the office
			 established under subsection (a).
				7.Transportation
			 systems development
			(a)In
			 GeneralThe Administrator shall take steps to ensure that the
			 development of space transportation vehicles, systems, and infrastructure shall
			 occur in such a way as to ensure the availability of complementary and, where
			 necessary, redundant transportation systems capable of delivering crew and
			 cargo to low-Earth orbit, in particular to the International Space Station, and
			 to destinations beyond low-Earth orbit. Systems developed and operated by the
			 United States Government shall be the primary means for delivering crew and
			 cargo to destinations in low-Earth orbit until such time as commercial entities
			 demonstrate, through a successful flight regime, as determined by established
			 milestones within current Space Act Agreements, that they have the capability
			 to deliver cargo to destinations in low-Earth orbit, including the
			 International Space Station. Systems developed and operated by the United
			 States Government shall be the primary means for delivering crew and cargo to
			 destinations beyond low-Earth orbit. Commercially developed launch systems,
			 such as those being developed under NASA’s Commercial Orbital Transportation
			 System, for which the United States Government will serve primarily as a
			 customer, shall be the primary means for delivering cargo to the International
			 Space Stations once they have successfully demonstrated that capability, as
			 required by this subsection.
			(b)National Space
			 Transportation SystemThe Administrator is directed to develop a
			 plan, no later than 90 days after the date of enactment of this Act, for the
			 establishment of a National Space Transportation System. The National Space
			 Transportation System shall include—
				(1)an architecture of
			 Government developed and operated space transportation systems, including one
			 or more launch vehicles and associated crew and cargo carriers;
				(2)a
			 streamlined approach to development and acquisition of such systems funded and
			 overseen by the United States Government, including possible adoption or
			 modification of effective acquisition practices utilized by the Department of
			 Defense, where appropriate, to more effectively meet civil space transportation
			 requirements;
				(3)an operational
			 concept that utilizes existing Government and industry personnel and
			 infrastructure in an efficient and cost effective manner;
				(4)continuation or
			 modification of ongoing programs, associated contracts, and testing and
			 evaluation plans initiated under the Constellation Program, including the Orion
			 Crew Exploration Vehicle and the Ares–1 Crew Launch Vehicle, to the extent that
			 such elements are determined to be cost effective and operationally
			 effective;
				(5)a
			 plan for incrementally upgrading initially developed and deployed systems so
			 that such systems can be made operational with existing technology at the
			 earliest possible opportunity and then upgraded over time to fulfill more
			 demanding missions and incorporate new technology as it becomes available;
			 and
				(6)a United States Government-managed approach
			 for overseeing and ensuring crew safety, with safety standards for human life
			 support, including oversight of human ratings requirements established under
			 subsection (f)(2)(A) of this section.
				(c)Technology
			 Development To Support National Space Transportation Systems
			 EvolutionThe Administrator shall develop and keep up to date a
			 technology development plan to support the evolving requirements of the
			 National Space Transportation System, both for low-Earth orbit requirements and
			 for missions beyond low-Earth orbit. Technology funding provided pursuant to
			 this subsection shall be determined based on the specific mission benefits and
			 the performance requirements needed to achieve clearly identified mission
			 objectives, such as planning to reach destinations beyond low-Earth orbit.
			 There are authorized to be appropriated to the Administrator such amounts for
			 technology funding for propulsion elements as may be necessary to advance the
			 state of the art in propulsion elements as a priority over developments of
			 current state of the art in propulsion systems.
			(d)Heavy-Lift
			 Vehicle Development
				(1)ReviewAs
			 part of the National Space Transportation system required in subsection (b) of
			 this section, the Administrator is directed to conduct a review of alternative
			 heavy-lift launch vehicle configurations that may be developed by the United
			 States Government to transport crew and cargo to low-Earth orbit and
			 beyond.
				(2)ContentThe
			 review shall—
					(A)include
			 shuttle-derived vehicles which use existing United States propulsion systems,
			 including liquid fuel engines, external tank, and solid rocket motor technology
			 and related ground-based manufacturing capability, launch and operations
			 infrastructure, and workforce expertise;
					(B)take into
			 consideration technologies developed under the Constellation Program, including
			 those developed for the Ares–1 system;
					(C)include
			 consideration of the degree to which alternative vehicles may be developed in
			 an evolutionary fashion with the objective of supporting initial crew and cargo
			 transportation to the International Space Station by the end of 2013 and
			 missions beyond low-Earth orbit by the end of 2018; and
					(D)include
			 comparative development and projected operational costs.
					(e)National Space
			 Transportation System Authority To ProceedThe Administrator is
			 directed to select a heavy-lift launch vehicle and accompanying crew vehicle
			 design concept and to initiate detailed design activities no later than 6
			 months after the date of enactment of this Act. If ongoing program development
			 elements and activities from the Constellation Program are to be included in
			 such a National Space Transportation System, the Administrator shall take
			 appropriate steps to extend or modify existing contracts to facilitate this
			 objective.
			(f)Commercially
			 Developed Space Transportation Vehicles
				(1)Launch and
			 delivery systemsThe Congress restates its commitment, expressed
			 in the National Aeronautics and Space Administration Acts of 2005 and 2008, to
			 the development of commercially developed launch and delivery systems to the
			 International Space Station for crew and cargo missions, known as the
			 Commercial Orbital Transportation System.
				(2)Preliminary
			 requirements for commercial crew capability developmentBefore
			 undertaking any development activity in support of commercially developed crew
			 transportation systems, the Administrator shall ensure that, at a minimum, the
			 following steps are completed:
					(A)Human rating
			 requirementsNot later than
			 60 days after the date of enactment of this Act, the Administrator shall
			 develop and make publicly available detailed human ratings requirements to
			 guide the design of commercially developed crew transportation capabilities.
			 The requirements shall be at least equivalent to proven requirements in use as
			 of the date of enactment of this Act.
					(B)Commercial
			 market assessmentThe Administrator shall initiate, using an
			 appropriate and qualified independent entity, an assessment of the potential
			 non-Government market for commercially developed crew and cargo space
			 transportation systems and capabilities. The assessment shall—
						(i)include activities
			 associated with potential private sector utilization of International Space
			 Station research and technology development capabilities and other potential
			 activities in low-Earth orbit; and
						(ii)be
			 completed and provided to the committees of jurisdiction no later than 120 days
			 after the date of enactment of this Act.
						(C)Procurement
			 system reviewThe Administrator shall review established
			 Government procurement and acquisition practices and processes, including Space
			 Act Agreement authorities, to determine the most cost-effective means of
			 procuring commercial crew capabilities and related services which will ensure
			 appropriate accountability, transparency, and maximum efficiency in the
			 procurement of such services. The review shall include a description of
			 proposed measures to address risk management processes and the means of
			 indemnification for third-party commercial entities, and processes for quality
			 control, safety oversight, and application of Federal oversight processes
			 within the jurisdiction of other Federal agencies. A description of the
			 proposed procurement process and justification for its selection shall be
			 included in any proposed initiation of procurement activity for commercially
			 developed crew transportation services and shall be subject to review by the
			 committees of jurisdiction before the initiation of any competitive process to
			 procure such services. In support of the committee review, the Comptroller
			 General shall undertake an assessment of the review required by this
			 subparagraph and provide a report to the committees of jurisdiction within 90
			 days after the date on which the Administrator provides the description and
			 justification to the committees of jurisdiction.
					(D)Use of
			 Government-supplied capabilities and infrastructureIn evaluating
			 any proposed development activity for commercially developed crew or cargo
			 launch capabilities, the Administrator shall identify the anticipated
			 contribution of Government personnel, expertise, technologies, and
			 infrastructure to be utilized in support of design, development, or operations
			 of such capabilities. The Administrator shall include details and associated
			 costs of such support as part of any proposed development initiative for the
			 procurement of commercially developed crew or cargo capabilities or
			 services.
					(E)Establishment of
			 flight demonstration and readiness requirementsThe Administrator
			 shall establish appropriate milestones and minimum performance accomplishments
			 which must be completed before any authority is granted to proceed to
			 procurement of commercially developed crew transportation systems or
			 capabilities.
					(3)Sense of the
			 congressIt is the sense of the Congress that the development of
			 commercial capabilities for the use of space may be of value in maximizing the
			 utility and productivity of the International Space Station by providing a
			 commercial means of enabling crew transfer and crew rescue services for the
			 International Space Station. The Congress further believes that once such
			 commercial services have demonstrated the capability to meet established
			 ascent, entry, and International Space Station proximity operations safety
			 requirements the United States should make use of domestic commercially
			 provided crew transfer and crew rescue services to the maximum extent
			 practicable. The Congress further believes that the National Aeronautics and
			 Space Administration should expedite, where possible, the use of domestic
			 commercially provided International Space Station cargo missions, and that upon
			 the certification by appropriate Federal agencies of operational flight
			 readiness for the provision of commercial crew transportation capabilities, the
			 Administrator should limit, to the maximum extent practicable, the use of a
			 United States Government crew transportation vehicle to missions carrying crew
			 beyond low-Earth orbit.
				(4)Limitation on
			 obligation or expenditure of fundsNo funds authorized to be
			 appropriated by this Act may be obligated or expended for the purpose of
			 procuring a commercially developed crew transportation vehicle prior to
			 completion of the requirements of paragraph (2) of this subsection.
				(g)Cargo Return
			 CapabilityThe Administrator is directed to conduct a study of
			 alternative means for development of the capability for a soft-landing return
			 for return research samples or other derivative materials, and small to
			 mid-sized (up to 1,000 kilograms) equipment for return and analysis, or
			 refurbishment and redelivery to the ISS. If the Administrator decides that an
			 independent study is appropriate, the results of the study shall be transmitted
			 to the committees of jurisdiction no later than 120 days after the date of
			 enactment of this Act.
			(h)Report to
			 Committees of JurisdictionThe Administrator shall submit a
			 report to the committees of jurisdiction on plans for implementing the
			 requirements of this section no later than 90 days after the date of enactment
			 of this act.
			8.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of NASA.
			(2)Commercial
			 entityThe term commercial entity means a for-profit
			 entity operating in such a way that—
				(A)private capital is
			 at risk in the provision of a product, activity, or service;
				(B)there are existing
			 or potential non-governmental customers for the product, activity, or service
			 conducted or provided by the entity;
				(C)the commercial
			 market ultimately determines the viability of such product, activity, or
			 service; and
				(D)primary
			 responsibility and management initiative for the entity resides with the
			 private sector.
				(3)Committees of
			 jurisdictionThe term committees of jurisdiction
			 means—
				(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(B)the Committee on
			 Science and Technology of the House of Representatives.
				(4)Down-massThe
			 term down-mass means physical elements, such as equipment removed
			 for repair, replacement or analysis, experiment products, samples and devices,
			 tools, personal crew items, manufactured goods, or other non-disposable items,
			 including historically significant materials or items, whether the property of
			 the United States or an international partner, or a non-Government or
			 commercial entity.
			(5)ISSThe
			 term ISS means the International Space Station.
			(6)ISS national
			 laboratoryThe term ISS National Laboratory means
			 the International Space Station United States National Laboratory
			 Enterprise.
			(7)Legislative
			 dayThe term legislative day means any calendar day
			 on which the Senate and the House of Representatives are in session.
			(8)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(9)Space
			 ActThe term Space Act means the National
			 Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.).
			(10)United States
			 segment of the International Space StationThe term United
			 States Segment of the International Space Station includes all
			 structural elements, supporting equipment, external attachment locations,
			 pressurized modules, and associated contents, purchased or manufactured by or
			 for the United States, and partner-supplied facilities allocated for
			 utilization as determined through bilateral and multilateral agreements.
			(11)Up-massThe
			 term up-mass means physical elements, such as equipment, spare
			 parts, replacement parts, experimental facilities, and associated materials,
			 and various supplies necessary for the operation and maintenance of the space
			 station vehicle, modules, hardware, and crew support.
			9.Authorization of
			 appropriations
			(a)FY
			 2010There are authorized to be appropriated to the National
			 Aeronautics and Space Administration for fiscal year 2010:
				(1)Space Science
			 Mission Directorate, $4,493,300,000.
				(2)Exploration
			 Systems Mission Directorate, $3,779,800,000.
				(3)Space Operations
			 Mission Directorate, $6,180,600,000.
				(4)Aeronautics and
			 Space Research and Technology Mission Directorate, $682,200,000.
				(5)Education
			 Programs, $183,800,000.
				(6)Cross-Agency
			 Support, $2,919,900,000.
				(7)Construction and
			 Environmental Compliance and Restoration, $448,300,000.
				(8)Office of
			 Inspector General, $35,000,000.
				(b)FY
			 2011There are authorized to be appropriated to the National
			 Aeronautics and Space Administration for fiscal year fiscal year 2011:
				(1)Space Science
			 Mission Directorate, $5,005,600,000.
				(2)Exploration
			 Systems Mission Directorate, $4.263,400,000.
				(3)Space Operations
			 Mission Directorate, $4,887,800,000.
				(4)Aeronautics and
			 Space Research and Technology Mission Directorate, $1,151,800,000.
				(5)Education
			 Programs, $145,800,000.
				(6)Cross-Agency
			 Support, $3,111,400,000.
				(7)Construction and
			 Environmental Compliance and Restoration, $397,300,000.
				(8)Office of
			 Inspector General, $36,000,000.
				(c)FY
			 2012There are authorized to be appropriated to the National
			 Aeronautics and Space Administration for fiscal year 2012:
				(1)Space Science
			 Mission Directorate, $5,248,600,000.
				(2)Exploration
			 Systems Mission Directorate, $4,577,400,000.
				(3)Space Operations
			 Mission Directorate, $4,290,200,000.
				(4)Aeronautics and
			 Space Research and Technology Mission Directorate, $1,596,900,000.
				(5)Education
			 Programs, $145,800,000.
				(6)Cross-Agency
			 Support, $3,189,600,000.
				(7)Construction and
			 Environmental Compliance and Restoration, $363,800,000
				(8)Office of
			 Inspector General, $36,000,000.
				(d)Space Shuttle
			 Sustaining OperationsFor purposes of implementing section 4,
			 there are authorized to be appropriated an additional $200,000,000 for Space
			 Shuttle Operations in fiscal year 2010, $1,200,000,000 for Space Shuttle
			 Operations in fiscal year 2011, and $2,000,000,000 for Space Shuttle Operations
			 in fiscal year 2012.
			(e)ISS
			 OperationsFor purposes of implementing section 5, there are
			 authorized to be appropriated an additional $36,000,000 for fiscal year 2010
			 for procurement of necessary spares, replacement units, and associated
			 transportation costs of elements necessary to ensure viable sustained vehicle
			 maintenance and operations, $100,000,000 for fiscal year 2011, and $100,000,000
			 for fiscal year 2012.
			(f)ISS
			 UtilizationFor purposes of implementing section 6, there are
			 authorized to be appropriated an additional $20,000,000 in fiscal year 2010,
			 $15,000,000 for fiscal year 2011, and $15,000,000 for fiscal year 2012.
			(g)No Fiscal Year
			 Limitation on FundingAll funds appropriated pursuant to this
			 section shall remain available until expended.
			(h)Transfer of
			 FundsThe Administrator may transfer funds among any of the
			 accounts identified in this section if, not less than 30 days before the date
			 of any such transfer, the Administrator provides a detailed explanation of the
			 needs for the transfer, the amount proposed to be transferred, and an analysis
			 of the impact on activities from which funding is proposed to be transferred,
			 to the committees of jurisdiction of the House of Representatives and the
			 Senate. No such transfer shall occur until the Administrator has received an
			 affirmative response indicating agreement to the proposed transfer from the
			 chairs of the committees of jurisdiction.
			10.Application with
			 other lawsThe proviso under
			 the heading “exploration”, under the heading
			 “science” in the matter dealing with the
			 National Aeronautics and Space Administration in the Science Appropriations
			 Act, 2010 (title II of division B of the Consolidated Appropriations Act, 2010;
			 Public Law 111–117) shall not apply to any activity authorized under this
			 Act.
		
